     Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 1 of 6 PAGEID #: 178




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

Kirk Waters, et al.,

                       Plaintiffs,                          Case No. 3:19-cv-372

v.                                                          Judge Thomas M. Rose


Pizza to You, LLC, et al.,

                  Defendants.
______________________________________________________________________________

      ENTRY AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
      CONDITIONAL CLASS CERTIFICATION AND TO SEND NOTICE TO
      SIMILARLY SITUATED EMPLOYEES, ECF 4; AND DENYING
      DEFENDANTS, PIZZA TO YOU, L.L.C., PIZZA TO YOU 2, L.L.C., PIZZA
      TO YOU 3, L.L.C., PIZZA TO YOU 4, L.L.C., PIZZA TO YOU 5, L.L.C., PRM
      MANAGEMENT L.L.C., PETER MARROCCO AND ROSEMARY
      MARROCCO’S MOTION TO STRIKE CERTAIN PARAGRAPHS OF
      PLAINTIFF’S DECLARATIONS. ECF 16.
______________________________________________________________________________



        This matter is before the Court on Plaintiffs’ Motion for Conditional Class Certification,

and to Send Notice to Similarly Situated Employees, ECF 4, and Defendants, Pizza to You, L.L.C.,

Pizza to You 2, L.L.C., Pizza to You 3, L.L.C., Pizza to You 4, L.L.C., Pizza to You 5, L.L.C.,

PRM Management L.L.C., Peter Marrocco and Rosemary Marrocco’s Motion to Strike Certain

Paragraphs of Plaintiff’s Declarations. ECF 16.

        Defendants move the Court to strike paragraphs 9, 10, 11, 14, and 19 of the Declaration of

Kirk Waters, ECF 4-4, and to strike paragraphs 10, 11, 15, and 21 of the Declaration of Brian

Lorenz ECF 4-3, on the grounds that the statements are not made upon personal knowledge and

are inadmissible hearsay or bare assertions of the factual circumstances of non-identified
   Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 2 of 6 PAGEID #: 179




employees not acquired through the observation of the declarants.

       The challenged paragraphs are:

              All of the delivery drivers who I have worked with are required to
              complete the same job duties as I am. They deliver food to customers,
              and, when there are no deliveries to complete, they complete various
              tasks inside the store. Waters Decl., ¶ 9; Lorenz Decl., ¶ 10.

              I know that other delivery drivers are also paid minimum wage minus
              a tip credit for all hours worked because I have talked to my co-
              workers and managers about this policy, and all of them have
              confirmed that all delivery drivers are paid a tipped wage rate. John,
              the general manager of my store, confirmed that all of the delivery
              drivers were paid a tipped wage rate for their inside work. Waters
              Decl., ¶ 10; Lorenz Decl., ¶ 11.

              Myself and all other delivery drivers who I have worked with have
              been required by Defendants to provide our own cars to use while
              completing deliveries for Defendants. Waters Decl., ¶ 11.

              Instead of collecting records of our actual expenses and reimbursing
              for them, Defendants reimburse all of the delivery drivers at a set
              amount for each delivery we complete, no matter how many miles
              the delivery takes to complete or what expenses we have to cover to
              complete the delivery. Waters Decl., ¶ 14; Lorenz Decl., ¶ 15.

              All delivery drivers at Defendants’ Jet’s Pizza stores were/are subject
              to the same or similar compensation and reimbursement policies.
              Waters Decl., ¶ 19; Lorenz Decl., ¶ 21.


       “[A]ffidavits submitted in support of a motion for conditional certification pursuant to §

216(b) need not meet the standard set forth in Rule 56(e).” White v. MPW Industrial Services, Inc.,

236 F.R.D. 363, 368 (E.D. Tenn. 2006). “To require more at this stage of litigation would defeat

the purpose of the two-stage analysis.” Id. “The rationale for applying a less rigorous evidentiary

standard at this stage of the litigation is sound.” Combs v. Twin Group, Inc., No. 3:16-cv-295-

TMR, 2016 WL 7230854, *3 (S.D. Ohio Dec. 2016). “Early in a case, before discovery has


                                                 2
   Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 3 of 6 PAGEID #: 180




commenced, many plaintiffs are not in a position to make the same showing to support their

allegations that they would be prepared to make at trial.” Id.; see also, e.g., Hall v. U.S. Cargo and

Courier Service, LLC, 299 F. Supp.3d 888, n. 2 (S.D. Ohio 2018) (reviewing evidence presented

at conditional certification stage under more lenient standard explained in White); Beetler v. Trans-

Foam, Inc., 2011 WL 6130805, *2 (N.D. Ohio Dec. 8, 2011) (same); Waggoner v. U.S. Bancorp.,

110 F.Supp.3d 759, n. 6 (N.D. Ohio 2015) (same).

       Because Plaintiffs’ declarations are submitted in support of their FLSA conditional

certification motion, they need not meet all of the evidentiary requirements that exist at summary

judgment or trial. The Court will consider Plaintiffs’ declarations as presented. Defendants

Motion to Strike Certain Paragraphs of Plaintiff’s Declarations, ECF 16, will be denied.

       Plaintiffs have moved the Court, pursuant to Federal Rules of Civil Procedure 26(b), 37(a),

and 83(b) and Section 16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §216(b), for an

order: conditionally certifying this case as a collective action; approving the Plaintiff’s proposed

notices and methods of disseminating notice; ordering Defendants to provide name and contact

information for all potential class members within 14 days of the Court’s order; and authorizing a

90-day opt-in period.

       Plaintiff Kirk Waters filed this lawsuit on behalf of the pizza delivery drivers who work at

Defendants’ Jet’s Pizza stores in the Dayton area. He alleges that pizza delivery drivers at

Defendants’ Jet’s Pizza stores are all employed according to the same terms: they receive minimum

wage minus a tip credit for all hours worked, they drive their own cars to deliver Defendants’

pizzas, and they are not reimbursed for their actual expenses (with associated recordkeeping) or at

the IRS standard business mileage rate. This reimbursement policy drops the delivery drivers’


                                                  3
   Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 4 of 6 PAGEID #: 181




wages below minimum wage. See Hatmaker v. PJ Ohio, LLC, No. 3:17-cv-146, 2019 WL 5725043

(S.D. Ohio Nov. 5, 2019).

         Plaintiffs seek an order conditionally certifying a collective action for unpaid overtime

wages under the FLSA, 29 U.S.C. § 216(b), defined as:

         All current and former Jet’s Pizza delivery drivers who worked at any
         location owned/operated by Defendants Pizza to You, L.L.C.; Pizza to You
         2, L.L.C.; Pizza to You 3, L.L.C.; Pizza to You 4, LLC; Pizza to You 5,
         LLC; PRM Management LLC; Peter Marrocco; and/or Rosemary Marrocco
         within the three years prior to the filing of this Class Action Complaint and
         the date of final judgment in this matter.

ECF 4-3, PageID 99.

         The collective action provisions of the FLSA, 29 U.S.C. § 216(b), authorize a trial court to

issue court-supervised notice to potential class members.         In Hoffmann–La Roche, Inc. v.

Sperling, 493 U.S. 165 (1989), the Court reasoned that the class action provision of the FLSA

conferred upon trial courts the authority to manage the process of joining additional parties. 493

U.S. at 169–73. District court rulings on certifications of FLSA class actions are reviewed for an

abuse of discretion. White v. Baptist Memorial Health Care Corp., 699 F.3d 869, 873 (6th Cir.

2012).

         There is a two-tiered process for notice to an FLSA class: first a conditional certification

stage, followed by a decertification stage after the close of discovery. Id. In the conditional

certification stage, a plaintiff’s burden is to show the existence of other employees who appear to

be similarly-situated in both their job duties and the employer's treatment of their entitlement to

overtime pay. See, e.g., Theissen v. General Electric Cap. Corp., 267 F.3d 1095, 1103 (10th Cir.

2001); Mooney v. Aramco Services Co., 54 F.3d 1207, 1214 (5th Cir. 1995). This determination

is distinct from the merits of the named plaintiffs' claims. Theissen, 267 F.3d at 1106–07. In the

                                                  4
   Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 5 of 6 PAGEID #: 182




conditional certification stage, a liberal standard for measuring similarly-situated employees is

used. Hipp, 252 F.3d at 1208; accord Mooney v. Aramco Services Co., 54 F.3d 1207, 1214 (5th

Cir. 1995) (“lenient standard”).

       In the instant case, Plaintiffs have brought their unpaid wage claims individually and on

behalf of similarly situated employees, seeking conditional certification of and notice to members.

The allegations in the Complaint and Plaintiffs’ declarations agree that Defendants staff share

similar primary job duties and responsibilities and are alleged to be victims of the same policy,

decision and practice to deny them overtime pay.

       Notice must be “timely, accurate, and informative.” Hoffmann-La Roche, 493 U.S. at 172.

Plaintiffs’ proposed Notice and Consent to Join form is accurate and informative. Both the

proposed Notice and Consent to Join form advises putative collective members of the pending

litigation, describes the legal and factual bases of Plaintiffs’ claims, informs collective members

of the right to opt in and that participation in the lawsuit is voluntary, and provides instructions on

how to opt in. See ECF 4-3.

       In order to accurately, efficiently, and quickly facilitate the Court-authorized Notice and

Consent to Join form, the Court orders Defendants to produce to Plaintiffs’ counsel a list of all

putative class members, including their names, positions of employment, last-known mailing

addresses, last-known telephone numbers, email addresses, work locations, and dates of

employment. Defendants are to provide this information to Plaintiffs’ counsel within 14 days of

the Court’s Order granting this Motion.

       Defendants Motion to Strike Certain Paragraphs Of Plaintiff’s Declarations, ECF 16, is

DENIED. Plaintiffs’ Motion for Conditional Class Certification, and Court-Supervised Notice


                                                  5
   Case: 3:19-cv-00372-TMR Doc #: 20 Filed: 03/09/20 Page: 6 of 6 PAGEID #: 183




to Potential Opt-In Plaintiffs, ECF 4, is GRANTED. Plaintiffs’ proposed FLSA class is

CONDITIONALLY CERTIFIED as a collective action; Plaintiff’s proposed notices and

methods of disseminating notice are APPROVED, and a 90-day opt-in period is

AUTHORIZED. Plaintiffs’ proposed Notice of FLSA claim, ECF 4-3, is APPROVED.

Defendants are ORDERED to provide name and contact information for all potential class

members within 14 days of the Court’s order.

       DONE and ORDERED in Dayton, Ohio, this Monday, March 9, 2020.




                                                              s/Thomas M. Rose
                                                      ________________________________
                                                              THOMAS M. ROSE
                                                      UNITED STATES DISTRICT JUDGE




                                               6
